Citation Nr: 0929668	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  03-18 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from January 
1974 to July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  

In April 2008, the Board denied the Veteran's claim for 
service connection for an acquired psychiatric disorder.  The 
Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).   In November 2008, the 
Court issued an Order granting a Joint Motion of the Parties 
to vacate the Board's earlier decision and to remand the case 
back to the Board for further consideration.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In a July 2009 letter to the Board from the Veteran's 
attorney, it was requested that the Veteran be scheduled for 
a hearing before the Board at the RO.  Since the RO is 
responsible for scheduling hearings before the Board, a 
remand to the RO is necessary.  Accordingly, this case must 
be remanded to afford the Veteran the requested a hearing.  
38 C.F.R. §§ 20.700, 20.1304 (2008).  

Accordingly, the Board REMANDS this case for the following:

Schedule the Veteran for a hearing at the 
RO before a Veterans Law Judge.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

